                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                )
                                        )
v.                                      ) INDICTMENT NO.: 4:19-CR-0114
                                        )
VODIE N. BELL, JR.,                     )
                                        )
      Defendant.                        )

                                       ORDER

The application of D. CAMPBELL BOWMAN, JR. for the periods of February 28, 2020

to March 16, 2020, having been received, read and considered,

IT IS HEREBY ORDERED that said attorney is hereby granted a leave of absence for the

periods of February 28, 2020 to March 16, 2020, in the above case.

      SO ORDERED this       14th   day of January,
                                                y 2020.


                                        _____________________________
                                         _______  ___________  _ __ ___
                                                                     _ __
                                        Christopher
                                         hristopher L. Ray
                                        United
                                        U it d States
                                               St t Magistrate
                                                      M i t t Judge
                                                                 J d
                                        Southern District of Georgia
